Order denying a creditor’s motion to modify order dated September 10, 1934, by striking therefrom the provision directing the assignee to pay the sum of $750 to Frank I. Finkler, as attorney, as and for the services rendered on behalf of said assignee, reversed on the facts, with ten dollars costs and disbursements, and motion granted, without costs. We deem the sum of $500, already received by the assignee’s attorney, adequate compensation for the services rendered. Young, Hagarty, Carswell and Davis, JJ., concur; Lazansky, P. J., not voting.